Case 1:20-cv-00756-PAB-NYW Document 45 Filed 06/04/20 USDC Colorado Page 1 of 19




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO
                              Chief Judge Philip A. Brimmer

   Civil Case No. 20-cv-00756-PAB

   EDWARD NELLSON, individually, and on behalf of others similarly situated,

         Plaintiff,

   v.

   WARDEN J. BARNHART, in his individual and official capacity, and
   UNITED STATES FEDERAL BUREAU OF PRISONS,

        Defendants.
   _____________________________________________________________________

                                   ORDER
   _____________________________________________________________________

         This matter is before the Court on plaintiff’s Motion for Limited Discovery [Docket

   No. 26] and that portion of Plaintiffs’ Motion for a Temporary Restraining Order and

   Preliminary Injunction [Docket No. 10] seeking a preliminary injunction. The Court has

   jurisdiction pursuant to 28 U.S.C. § 1331.

   I. BACKGROUND

         Edward Nellson is an inmate at the United States Penitentiary in Florence,

   Colorado (“USP Florence”). Docket No. 10 at 1. He purports to represent a class of

   similarly situated inmates. Docket No. 1 at 1, 18. Plaintiff alleges that USP Florence is

   (1) not screening inmates or staff members for COVID-19, (2) not testing prisoners for

   COVID-19, (3) not isolating prisoners who test positive for COVID-19, and (4) not

   preventing infected staff members from working. Docket No. 10 at 1. Mr. Nellson filed

   a complaint on March 18, 2020, alleging that the failure to take the above steps violates
Case 1:20-cv-00756-PAB-NYW Document 45 Filed 06/04/20 USDC Colorado Page 2 of 19




   his rights, and those of the class, under the Eighth Amendment. See Docket No. 1. On

   March 31, 2020, Mr. Nellson filed a motion for temporary restraining order (“TRO”) and

   preliminary injunction, requesting that the Court order USP Florence to begin instituting

   screening, testing, and isolation of both inmates and staff. Docket No. 10 at 1-2.

         On April 16, 2020, the Court denied plaintiff’s motion for a TRO. The Court

   concluded that plaintiff (1) had failed to exhaust administrative remedies, (2) had not

   shown the likelihood irreparable harm in the absence of a TRO, and (3) failed to show

   a likelihood of success on the merits. Docket No. 23 at 6-14.

         On April 17, 2020, plaintiff filed a motion for limited and expedited discovery.

   Docket No. 26. Plaintiff requests the following:

         a.     all emails and documents, in native form, to, from, and between all
                USP Florence employees, and state, regional, and national BOP
                officials discussing COVID-19 at USP Florence specifically,
                including screening, testing, and any preventative measures for
                COVID-19 at USP Florence;

         b.     all emails and documents, in native form, to, from, and between all
                USP Florence employees, BOP employees, and the Government
                with third-parties, including protective gear purveyors, regarding
                COVID-19 at USP Florence specifically, including screening for,
                testing for, and obtaining protective gear to protect against
                COVID-19 at USP Florence;

         c.     all documents and emails evidencing the measures in place at
                USP Florence to screen for, test for, and implement preventative
                measures to protect against COVID-19;

         d.     all documents and emails evidencing the measures considered for,
                but not implemented at, USP Florence to screen for, test for, and
                prevent propagation of COVID-19;

         e.     all documents and emails evidencing the presence, if any, of
                COVID-19 at USP Florence among both its staff and prisoner


                                            2
Case 1:20-cv-00756-PAB-NYW Document 45 Filed 06/04/20 USDC Colorado Page 3 of 19




                 population; and

          f.     all publications on the Inmate Electronic Bulletin Board related to
                 COVID-19.

   Id. at 3. Defendants filed a response to the motion for expedited discovery on April 21,

   2020. Docket No. 30.

          In their response to the motion for TRO, defendants outline the steps that the

   Bureau of Prisons (“BOP”) and USP Florence have taken to reduce the risk to inmates

   from COVID-19. See Docket No. 17.1 These procedures are still in effect. Docket No.

   31-2 at 2-3, ¶ 3; see also COVID-19 Action Plan: Phase Seven, Fed. Bureau of Prisons

   (May 20, 2020, 4:00 PM), https://www.bop.gov/resources/news/20200520_covid-19

   _phase_seven.jsp (stating that Phase Seven includes all previous precautions and will

   remain in place until June 30, 2020). Defendants indicate that the BOP has adopted a

   multiphase “Action Plan.” Docket No. 17-1 at 4, ¶¶ 6-7. On a nationwide basis, the

   BOP has

          implemented screening requirements for inmates and staff; temporarily
          suspended social visits, legal visits, inmate transfers, official travel, and
          contractor access; updated its quarantine and isolation procedures; and
          instituted a ‘modified operations’ plan, which directs BOP facilities to
          adjust their daily operations in a manner that permits inmates to engage
          in physical distancing while in common areas, such as during mealtimes
          and recreation.

   Docket No. 17 at 2-3 (citing Docket No. 17-1 at 5-7, ¶¶ 8-15). Additionally, on April 1,

   2020, the BOP required “all inmates to remain ‘secured in their assigned cells’ . . . to


          1
           The response attaches as Exhibit 1 the declaration of Shari Himlie, the Health
   Services Administrator for USP Florence and the three other federal prisons located in
   Florence Colorado. See Docket No. 17-1. Ms. Himlie oversees the health services
   operations at each of the Florence prisons. Id. at 2-3, ¶ 1-4.

                                                 3
Case 1:20-cv-00756-PAB-NYW Document 45 Filed 06/04/20 USDC Colorado Page 4 of 19




   decrease the spread of the virus.” Id. at 3 (citing Docket No. 17-1 at 7-8, ¶ 16). As a

   result, “BOP inmates across the country are currently being confined to their cells for

   the majority of each day.” Id. (citing Docket No. 17-1 at 8-9, ¶ 17).

          At USP Florence, the following measures have been taken regarding inmates:

   (1) new inmates are screened and quarantined for 14 days regardless of whether the

   inmate displays symptoms; (2) high-risk individuals, as defined by the Centers for

   Disease Control and Prevention (“CDC”), are screened, given temperature checks, and

   provided “additional education regarding COVID-19 prevention”; (3) medical staff check

   on general population housing units twice a day; (4) inmates with work details are

   screened for symptoms and have their temperatures taken before shifts begin and then

   again before returning to their housing units; (5) any inmate presenting COVID-19

   symptoms is immediately evaluated to determine whether testing or isolation is

   appropriate and whether any other inmate who had contact with the symptomatic

   inmate should be quarantined; (6) designated quarantine and isolation units have been

   created; and (7) inmate testing is based on CDC guidance, looking to the nature and

   severity of symptoms, an inmate’s potential exposure to COVID-19 and risk profile, and

   whether an inmate has a work detail that requires contact with other inmates or staff.

   Docket No. 17-1 at 13-16, 18, ¶¶ 33-50, 58.

          Regarding staff and visitors, USP Florence has implemented the following

   measures: (1) all staff and visitors must have their temperature taken, disclose

   symptoms of illness, and answer questions designed to evaluate their risk of exposure

   before entering USP Florence; (2) any staff member or visitor who reports symptoms or


                                                4
Case 1:20-cv-00756-PAB-NYW Document 45 Filed 06/04/20 USDC Colorado Page 5 of 19




   has a temperature of above 100.4 degrees Fahrenheit may be excluded from the

   building; and (3) any staff member who has been tested for COVID-19 is not permitted

   to return to work until he or she receives a negative test result. Id. at 16-17, ¶¶ 52-53,

   55.

          USP Florence has taken additional, staff-related steps by: (1) limiting the

   number of in-person meetings; (2) capping the number of attendees at in-person

   meetings; (3) replacing in-person meetings with video-conferencing to the extent

   practicable; and (4) requiring staff members to work at only one institution in the

   complex where USP Florence is located. Id. at 19-20, ¶¶ 65, 69

          As to sanitation, USP Florence: (1) provides all inmates with access to sinks,

   water, and soap at all times; (2) offers new soap weekly; (3) gives all new inmates soap

   upon arrival; (4) provides soap at no cost to any inmate without sufficient funds to

   purchase it2; (5) cleans common areas at least once daily, “typically” multiple times a

   day, with a disinfectant that kills coronavirus; (6) provides inmates with the disinfectant

   so that they may clean their cells with it; (7) cleans common areas outside the living

   areas with the disinfectant on a daily basis and “often multiple times a day”; (8)

   disinfects staff common equipment, such as radios and keys, whenever an item is

   checked out or returned; (9) provides personal protective equipment, such as respirator

   masks, surgical masks, and rubber gloves, to staff in quarantined areas, isolation units,

   and screening sites; and (10) provides all inmates and staff protective masks for daily



          2
              As discussed below, whether and how often inmates are provided soap is in
   dispute.

                                                5
Case 1:20-cv-00756-PAB-NYW Document 45 Filed 06/04/20 USDC Colorado Page 6 of 19




   use. Id., ¶¶ 62-64, 67-68.

          As of April 13, 2020, the BOP moved from Step Five to Step Six of their action

   plan. Docket No. 31-2 at 3-4, ¶ 7. Step Six maintains the above precautions, including

   requiring inmates to stay in their cells for the majority of the day, as well as the

   following: (1) meals and commissary items are delivered directly to inmates’ cells; (2)

   inmates are permitted to leave their cells on a rotating basis for approximately two-and-

   a-half to three hours per day depending on the day; (3) inmates are directed to

   maintain physical distancing while outside of their cells; (4) inmates are not required to

   leave their cells and are permitted to remain in their cells if they choose; (5) telephone

   calls are free during the COVID-19 emergency; (6) work detail screening is conducted

   at the Health Services Department of USP Florence; (7) USP Florence staff are

   required to wear face masks when in common areas when appropriate social distancing

   is impossible; (8) USP Florence staff are required to keep a face mask on their person

   at all times; (9) staff working in isolation or quarantine housing are required to wear

   PPE; and (10) inmates are required to wear face masks except “when necessary for

   identification, when the individual is unable to personally remove the mask, or the

   individual has chronic conditions associated with difficulty breathing.” Id. at 3-4, 6-8 ¶

   7, 8 & n.2, 13, 19, 22. On May 18, 2020, the BOP moved to Phase Seven, which

   extends all of the previous precautions until June 30, 2020. COVID-19 Action Plan:

   Phase Seven, Fed. Bureau of Prisons (May 20, 2020, 4:00 PM), https://www.bop.gov/

   resources/news/20200520_covid-19_phase_seven.jsp.

          As of the date of this order, the BOP website shows no reported COVID-19


                                                 6
Case 1:20-cv-00756-PAB-NYW Document 45 Filed 06/04/20 USDC Colorado Page 7 of 19




   cases among prisoners or staff at USP Florence. See COVID-19 Coronavirus, Fed.

   Bureau of Prisons, https://www.bop.gov/coronavirus (last updated June 4, 2020).

   II. LEGAL STANDARD

          A. Expedited Discovery

          A party seeking expedited discovery has the burden of showing good cause for

   the requested departure from usual discovery procedures. Qwest Commc’ns Int’l, Inc.

   v. WorldQuest Networks, Inc., 213 F.R.D. 418, 419 (D. Colo. 2003); see also Fed. R.

   Civ. P. 26(b). Expedited discovery has been granted in cases where discovery of

   certain facts is “unusually difficult or impossible.” See Pod-Ners, LLC v. N. Feed &

   Bean of Lucerne Ltd. Liability Co., 204 F.R.D. 675, 676 (D. Colo. 2002).

          B. Preliminary Injunction

          To succeed on a motion for a preliminary injunction, the moving party must show

   (1) a likelihood of success on the merits; (2) a likelihood that the movant will suffer

   irreparable harm in the absence of preliminary relief; (3) the balance of equities tips in

   the movant’s favor; and (4) the injunction is in the public interest. Little v. Jones, 607

   F.3d 1245, 1251 (10th Cir. 2010); RoDa Drilling Co. v. Siegal, 552 F.3d 1203, 1208

   (10th Cir. 2009) (citing Winter v. Nat. Res. Def. Council, Inc., 555 US. 7, 20 (2008)).

   “[B]ecause a preliminary injunction is an extraordinary remedy, the right to relief must

   be clear and unequivocal.” Beltronics USA, Inc. v. Midwest Inventory Distrib., LLC, 562

   F.3d 1067, 1070 (10th Cir. 2009) (quotations and citation omitted). Granting such

   “drastic relief,” United States ex rel. Citizen Band Potawatomi Indian Tribe v. Enter.

   Mgmt. Consultants, Inc., 883 F.2d 886, 888-89 (10th Cir. 1989), is the “exception rather


                                                7
Case 1:20-cv-00756-PAB-NYW Document 45 Filed 06/04/20 USDC Colorado Page 8 of 19




   than the rule.” GTE Corp. v. Williams, 731 F.2d 676, 678 (10th Cir. 1984).

          There are three types of preliminary injunctions that are disfavored:

   (1) injunctions that disturb the status quo, (2) injunctions that are mandatory rather than

   prohibitory, and (3) injunctions that provide the movant substantially all the relief it

   could feasibly attain after a full trial on the merits. See Schrier v. Univ. of Colo., 427

   F.3d 1253, 1260 (10th Cir. 2005). In seeking a disfavored injunction, “the movant must

   make a strong showing both with regard to the likelihood of success on the merits and

   with regard to the balance of harms.” Fish v. Kobach, 840 F.3d 710, 724 (10th Cir.

   2016) (quotations and alterations omitted); see also Schrier, 427 F.3d at 1259 (stating

   that such injunctions “must be more closely scrutinized to assure that the exigencies of

   the case support the granting of a remedy that is extraordinary even in the normal

   course” (quotations omitted)).

          Plaintiff here seeks an injunction that alters the status quo. Therefore, plaintiff’s

   motion falls under the heightened standard for preliminary injunctions. See Schrier,

   427 F.3d at 1260.

   III. ANALYSIS

          A. Expedited Discovery

          Plaintiff’s discovery requests are broad and numerous. Plaintiff’s motion for

   preliminary injunction deals solely with screening, testing, and isolation procedures

   currently in place at USP Florence. Docket No. 10 at 1. Yet, plaintiff requests

   discovery on communications between state, regional, and national BOP officials on

   the BOP’s response to COVID-19 at USP Florence. Docket No. 26 at 3, ¶ 7. Plaintiff


                                                 8
Case 1:20-cv-00756-PAB-NYW Document 45 Filed 06/04/20 USDC Colorado Page 9 of 19




   also requests discovery on communications between the BOP, the “government,” and

   third-party medical equipment providers. Id., ¶ 7b. Additionally, plaintiff seeks

   discovery on the decisionmaking process as to which measures USP Florence chose to

   implement. Id., ¶ 7d. While the facts underlying these various requests may be

   “unusually difficult or impossible” to obtain without discovery, they are also irrelevant to

   the preliminary matter before the Court. See Pod-Ners, 204 F.R.D. at 676. What

   decisions the BOP could have taken is irrelevant to whether defendants should be

   required to screen, test, and isolate staff and inmates, or whether defendants are

   already implementing those measures.

          Additionally, there are no material factual disputes on which discovery would

   prove useful. Plaintiff claims – and the Court assumes as true – that inmates at USP

   Florence “have no guaranteed access to either soap or hand sanitizer at USP

   Florence.” Docket No. 35 at 5. Plaintiff further alleges that USP Florence is not

   “systematically testing the prisoners’ temperatures and are only allegedly testing their

   employees’ temperatures upon entering the facilities.” Id. at 6. Finally, plaintiff claims,

   and defendants confirm, that inmates are only permitted to wash their laundry once a

   week. Id. Even if this is all true, it is not material to the requested relief. First, whether

   or how often inmate’s are provided soap and clean laundry is unrelated to plaintiff’s

   requested relief of screening, isolation, and testing. Second, while systematic testing

   of inmates’ temperatures does relate to plaintiff’s requested relief, defendants never

   claimed to be systematically testing prisoners’ temperatures, and, as will be discussed

   below, this lack of systematic testing does not demonstrate that defendants are


                                                 9
Case 1:20-cv-00756-PAB-NYW Document 45 Filed 06/04/20 USDC Colorado Page 10 of 19




   disregarding a substantial risk to inmate safety.

          As a result, the Court finds that there is not good cause for expedited discovery

   and plaintiff’s motion for expedited discovery will be denied.

          B. Preliminary Injunction

                  1. Evidentiary Hearing and Exhaustion of Administrative Remedies

          Before reaching the merits of plaintiff’s motion, the Court address two

   preliminary matters: (a) the Court’s decision to forgo an evidentiary hearing and (b)

   exhaustion under the Prison Litigation Reform Act (“PLRA”).3

                  a. Preliminary Injunction Hearing

          Federal Rule of Civil Procedure 65(a) does not explicitly require a hearing

   before a court may rule on a motion for preliminary injunction. Fed. R. Civ. P. 65(a).

   Additionally, the Tenth Circuit does not require a court to hold such a hearing where

   one is unnecessary. See Carbajal v. Warner, 561 F. App’x 759, 764 (10th Cir. 2014)

   (“[Plaintiff] fails to show any error in the district court's denial of injunctive relief, and he

   asserts no independent ground for why a hearing was appropriate.”); Reynolds and

   Reynolds Co. v. Eaves, 149 F.3d 1191, 1998 W L 339465, at *3 (10th Cir. 1998)

   (unpublished table decision) (“[Plaintiff] has failed to cite any Tenth Circuit authority



          3
             The Court need not resolve the issue of certifying plaintiff’s putative class.
   First, plaintiff has not moved to certify the class. Second, it is not necessary to resolve
   class certification before issuing preliminary injunctive relief. See Fish v. Kobach, 189
   F. Supp. 3d 1107, 1148 (D. Kan. 2016) (“[C]ase law supports this Court’s authority to
   issue classwide injunctive relief based on its general equity powers before deciding the
   class certification motion.”); see also Newberg on Class Actions § 4:30 (5th ed. Dec.
   2019 update) (“[A] court may issue a preliminary injunction in class suits prior to a
   ruling on the merits.”).

                                                  10
Case 1:20-cv-00756-PAB-NYW Document 45 Filed 06/04/20 USDC Colorado Page 11 of 19




   that requires a district court to hold an evidentiary hearing prior to granting or denying a

   preliminary injunction motion . . . [and] we do not instruct the district court to hold an

   evidentiary hearing prior to disposition of [plaintiff’s] motion, although the district court

   is free to do so within its own discretion.” (citation omitted)).

          District courts in the Tenth Circuit have declined to hold evidentiary hearings

   when there are no disputed material facts or where a plaintiff cannot supply sufficient

   evidence to justify granting the preliminary injunction. See Fenzi v. City of Las Vegas,

   2016 WL 10587987, at *1 (D.N.M. Mar. 16, 2016); Park v. Zavaras, No. 08-cv-00737-

   MSK-KLM, 2010 WL 6389329, at *1 (D. Colo. Apr. 19, 2010); see also Monroe Div.,

   Litton Bus. Sys., Inc. v. De Bari, 562 F.2d 30, 33 (10th Cir. 1977) (holding that a

   defendant was entitled to a hearing where there are genuine issues of material fact).

          The sole factual dispute is the extent to which inmates at USP Florence are

   provided soap. Resolution of this dispute is not necessary to rule on the motion for

   preliminary injunction. Additionally, given the undisputed procedures that defendants

   have instituted, plaintiff would be unable to provide sufficient evidence to justify

   preliminary relief. As a result, the Court declines to hold an evidentiary hearing.

          b. Exhaustion under the PLRA

          As addressed in the order denying the TRO, plaintiff is required to exhaust his

   administrative remedies before seeking judicial relief, including any available

   emergency administrative procedures. Docket No. 23 at 6-10. On April 17, 2020,

   plaintiff filed a request for informal resolution of the issues he has presented in his

   motion for a TRO and preliminary injunction. Docket No. 31-3 at 3, ¶ 4. That day, he


                                                 11
Case 1:20-cv-00756-PAB-NYW Document 45 Filed 06/04/20 USDC Colorado Page 12 of 19




   was provided with a BP-8 form for formal resolution. Id. Again on the same day, his

   correctional counsel responded outlining the steps taken at USP Florence. Id. On

   April 20, 2020, plaintiff began the next step in the process by completing a BP-9,

   requesting the same relief found in his motion. Id., ¶ 5. On April 21, 2020, Warden

   Barnhart responded to plaintiff’s request, outlining the steps already taken at USP

   Florence and informing plaintiff that, if a positive case occurs at USP Florence, all

   inmates will be screened daily with temperature and symptom checks. Id. at 3-4, ¶ 6.

   Warden Barnhart informed plaintiff that he could appeal his decision to the Regional

   Director. Id.

          Even assuming that plaintiff has appealed to the Regional Director and has thus

   completed the administrative grievance process, plaintiff would not be entitled to relief.

   As discussed below, plaintiff has failed to demonstrate that he is likely to suffer

   irreparable harm in the absence of an injunction or that he has a likelihood of success

   on the merits.

          2. Irreparable Harm

          As the Court held in its order on plaintiff’s TRO, defendants have already

   implemented the relief that plaintiff requests.4 As a result, plaintiff cannot show “that

   irreparable injury is likely in the absence of an injunction,” Winter, 555 U.S. at 22.

   Plaintiff requests the following relief: (1) screening of prisoners and staff for symptoms

   of COVID-19; (2) testing of prisoners and staff demonstrating symptoms of COVID-19;

          4
            In resolving the merits of plaintiff’s motion, the Court considers the declarations
   submitted with plaintiff’s Motion for Leave to Supplement Motion for Preliminary
   Injunction [Docket No. 43].

                                                12
Case 1:20-cv-00756-PAB-NYW Document 45 Filed 06/04/20 USDC Colorado Page 13 of 19




   (3) quarantining of inmates testing positive for COVID-19; and (4) preventing staff

   testing positive for COVID-19 from contact with inmates. Docket No. 10 at 1-2.

         First, as to screening, all new inmates and high-risk inmates at USP Florence

   are screened for symptoms of COVID-19. Docket No. 17-1 at 13-14, ¶¶ 33-35, 41.

   Medical staff checks on general population inmates twice daily to ensure that general

   population inmates are not exhibiting symptoms. Id. at 15, ¶ 46. Additionally, inmates

   with a work detail are screened and have their temperatures taken each time they

   begin and end their work detail. Id., ¶ 45. Work detail screening is conducted away

   from other inmates at the Health Services Department of USP Florence. Docket No.

   31-2 at 6, ¶ 13. Staff are also screened for symptoms and are required to have their

   temperatures taken. Docket No. 17-1 at 16-17, ¶ 52.

         Second, as to testing, USP Florence tests inmates in accordance with CDC

   protocols. Id. at 17-18, ¶¶ 56-58. This includes analyzing an inmate’s exposure risk

   profile and determining whether an inmate has had potential exposure to COVID-19 or

   is exhibiting symptoms. Id. at 18, ¶ 58.

         Third, as to quarantine, the BOP has instituted a stay in place order, requiring all

   prisoners to limit movement as much as practicable. Id. at 7-8, ¶ 16. USP Florence

   has set up special units for isolation and quarantine. Id. at 16, ¶¶ 48-51. USP

   Florence also considers quarantining individuals who have had contact with those

   exhibiting symptoms of COVID-19, even if those individuals do not exhibit symptoms

   themselves. Id.

         Fourth, as to exclusion of staff, any staff members exhibiting symptoms or


                                              13
Case 1:20-cv-00756-PAB-NYW Document 45 Filed 06/04/20 USDC Colorado Page 14 of 19




   measuring a fever of 100.4 degrees Fahrenheit or above may be excluded, regardless

   of whether they have tested positive for COVID-19. Id. at 16-17, ¶¶ 52-54. Any staff

   member who has been tested is not allowed to return to work until that staff member

   tests negative. Id. at 17, ¶ 55.

          Because defendants have instituted all the relief that plaintiff requests, the Court

   finds that plaintiff will not suffer likely irreparable harm if the Court denies plaintiff’s

   request for a preliminary injunction. Winter, 555 U.S. at 22. Granting an injunction

   would not require defendants to change their behavior. As a result, the lack of an

   injunction is not likely to harm plaintiff.5

          Without a showing on irreparable harm, plaintiff cannot succeed on his motion

   for preliminary injunction. See Winter, 555 U.S. at 23-24 (holding that “[a] proper

   consideration” of the balance of equities and public interest “alone requires denial of

   the requested injunctive relief” and, therefore, declining to address the likelihood of

   success on the merits); see also Big O Tires, LLC v. Felix Bros., Inc. 724 F. Supp. 2d

   1107, 1121 (D. Colo. 2010) (declining to address every factor because “the resolution



          5
             Plaintiff argues that defendants are not systematically testing staff members for
   COVID-19 or systematically checking inmates’ temperatures. Docket No. 35 at 6.
   Although plaintiff requested systematic temperature checks in his complaint, plaintiff
   did not request systematic testing in his motion for preliminary injunction. Plaintiff does
   not contest that defendants are screening and testing prisoners who exhibit symptoms
   of COVID-19 in accordance with CDC protocols. Plaintiff cannot expand his requested
   relief through his reply brief. Novosteel SA v. U.S. Bethlehem Steel Corp., 284 F.3d
   1261, 1274 (Fed. Cir. 2002) (“[R]eply briefs reply to arguments made in the response
   brief – they do not provide the moving party with a new opportunity to present yet
   another issue for the court’s consideration.”). Moreover, defendants state that they will
   systematically check inmates’ temperatures as soon as there is a positive case at USP
   Florence. Docket No. 31-3 at 3-4, ¶ 6.

                                                  14
Case 1:20-cv-00756-PAB-NYW Document 45 Filed 06/04/20 USDC Colorado Page 15 of 19




   of them will have no bearing on the outcome”).

          3. Likelihood of Success on the Merits

          Plaintiff argues that, for defendants’ measures to be effective, they must be

   implemented. Docket No. 35 at 5-6. Specifically, plaintiff alleges that (1) inmates do

   not have guaranteed access to soap, (2) defendants are not systematically testing

   inmates’ temperatures, (3) defendants are only taking employees’ temperatures when

   they enter USP Florence, and (4) defendants are not testing staff for COVID-19 when

   they enter the building. Id. Assuming that these allegations are true, they still do not

   show that defendants are deliberately indifferent and, as a result, plaintiff has not made

   a strong showing of a likelihood of success on the merits.

          In the complaint, plaintiff brings a single claim under the Eighth Amendment that

   defendants are deliberately indifferent to plaintiff’s serious medical needs. Docket No.

   1 at 25. A claim for deliberate indifference to serious medical needs has an objective

   and a subjective component. The objective component requires that the medical need

   be “sufficiently serious.” Sealock v. Colorado, 218 F.3d 1205, 1209 (10th Cir. 2000).

   The subjective component requires that “a prison official knows of and disregards an

   excessive risk to inmate health or safety.” Id. (citation and quotations omitted).

   “[P]rison officials who actually knew of a substantial risk to inmate health or safety may

   be found free from liability if they respond[] reasonably to the risk.” Farmer v. Brennan,

   511 U.S. 825, 844 (1994).

          Plaintiff argues that both the objective and subjective component are met. As to

   the objective component, plaintiff argues that communicable diseases can be


                                               15
Case 1:20-cv-00756-PAB-NYW Document 45 Filed 06/04/20 USDC Colorado Page 16 of 19




   sufficiently serious to meet the objective prong and that there need not be an existing

   threat of harm; a sufficiently serious potential harm may satisfy the objective prong.

   Docket No. 10 at 12-13. Regarding the subjective component, plaintiff first argues that

   the BOP knows of the substantial risk to inmate health or safety given the steps the

   BOP has taken to combat COVID-19. Id. at 14-15. In plaintiff’s motion, plaintiff claims

   that the BOP does not have any response of its own and is taking a “wait and see”

   approach and thus is disregarding substantial risk to inmate health or safety. Id. at 16-

   17. However, in reply, after receiving information regarding the steps taken at USP

   Florence, plaintiff argues that (1) inmates are not receiving systematic temperature

   checks, (2) staff members are not being tested for COVID-19 upon entrance to USP

   Florence, and (3) inmates do not have guaranteed access to soap or hand sanitizer,

   and thus, the lack of these measures demonstrate that defendants are disregarding a

   substantial risk to inmate health or safety. Docket No. 35 at 5-6.

         The Court assumes that the objective component is met and that defendants are

   aware of the risk of COVID-19. Thus, plaintiff must demonstrate that defendants are

   disregarding that risk. As outlined above, defendants are: (1) screening and testing

   staff and inmates in accordance with CDC protocols; (2) separately accounting for and

   screening high-risk individuals; and (3) checking on general population inmates twice

   daily to ensure that they are not exhibiting symptoms. Docket No. 17-1 at 13-18, ¶¶ 33

   -50, 52-53, 55, 58. While defendants may not be testing every staff member for

   COVID-19 when he or she enters USP Florence or systematically checking every

   inmate’s temperature, defendants are complying with CDC protocols. Compliance with


                                               16
Case 1:20-cv-00756-PAB-NYW Document 45 Filed 06/04/20 USDC Colorado Page 17 of 19




   CDC protocols does not demonstrate that defendants are disregarding a substantial

   risk to inmate health or failing to respond reasonably to the risks of COVID-19.

          The one factual dispute pertains to whether and when inmates are provided

   soap at no cost. Docket No. 35 at 3. Plaintiff claims that it is difficult to receive soap

   and that defendants are not providing soap to inmates unless they have no money in

   their account. Docket No. 35-1 at 1-2, ¶ 5; see also Docket No. 35-2 at 2, ¶¶ 8-9.

   Some inmates were spending their commissary money on things other than soap and

   then asking the BOP to provide their soap. Docket No. 35-1 at 1-2, ¶ 5; Docket No. 35-

   2 at 2, ¶¶ 6-9. In response, USP Florence has limited commissary purchases to

   hygiene products. Docket No. 35-2 at 2, ¶ 6. Defendants state that i nmates who

   cannot afford soap are able to obtain it.6 Docket No. 17-1 at 19, ¶ 62. Plaintiff has

   previously purchased soap. Docket No. 31-3 at 3-4, ¶ 6. This factual dispute alone

   does not demonstrate that defendants are failing to respond reasonably to the risks of

   COVID-19.7

          Plaintiff argues that the situation and procedures in place at USP Florence may

   have changed since plaintiff’s last filing. Docket No. 42 at 1, ¶ 4. However, the BOP

   website states that Phase Seven includes all of the previous precautions through June

   30, 2020. COVID-19 Action Plan: Phase Seven, Fed. Bureau of Prisons (May 20,



          6
            Hand sanitzer is not available due to it containing alcohol. Docket No. 31-3 at
   3-4, ¶ 6.
          7
           Even if it did, it is unclear how that conclusion would help plaintiff, as he
   requests screening, testing, and isolation of inmates and staff, all procedures already in
   place at USP Florence.

                                                17
Case 1:20-cv-00756-PAB-NYW Document 45 Filed 06/04/20 USDC Colorado Page 18 of 19




   2020, 4:00 PM), https://www.bop.gov/resources/news/20200520_covid-19_phase

   _seven.jsp. Additionally, there continues to be no COVID-19 cases among inmates or

   staff at USP Florence. See COVID-19 Coronavirus, Fed. Bureau of Prisons,

   https://www.bop.gov/coronavirus (last updated June 4, 2020). While plaintiff argues

   that the situation may have changed, there is no evidence before the Court

   demonstrating that there have been any changes to the BOP’s response, other than to

   extend the length of the procedures in place at USP Florence. The declarations

   submitted with plaintiff’s motion to supplement corroborate that the procedures are still

   in place, including the stay in place order. See Docket No. 43-1 at 3 (“21 hours a day

   cell mates are within five or six feet of each other.”); Docket No. 43-2 at 3 (“I have a cell

   mate, for 21 hours a day we are within 5 feet of each other.”). Plaintiff has failed to

   submit any evidence that the situation at USP Florence has changed or that any

   changes would support his motion.

          The Court finds that, taken together, defendants’ procedures demonstrate that

   defendants have reasonably responded to the risks of COVID-19 and have not

   disregarded a substantial risk to inmate health. As a result, plaintiff has not made a

   strong showing on the likelihood of success on the merits.

   IV. CONCLUSION

          For the foregoing reasons it is

          ORDERED that plaintiff’s Opposed Motion for Status Conference [Docket No.
   42] is DENIED. It is further

          ORDERED that plaintiff’s Motion for Leave to Supplement Motion for Preliminary
   Injunction [Docket No. 43] is GRANTED. It is further


                                                18
Case 1:20-cv-00756-PAB-NYW Document 45 Filed 06/04/20 USDC Colorado Page 19 of 19




        ORDERED that plaintiff’s Motion for Limited Discovery [Docket No. 26] is
   DENIED. It is further

         ORDERED that the portion of Plaintiffs’ Motion for a Temporary Restraining
   Order and Preliminary Injunction [Docket No. 10] that seeks a preliminary injunction is
   DENIED.

         DATED June 4, 2020.

                                            BY THE COURT:



                                            PHILIP A. BRIMMER
                                            Chief United States District Judge




                                              19
